Citation Nr: 1823526	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-22 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for fibromyalgia.

3.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

4.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from December 1987 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran's VA Form 21-22 for the Appointment of Veterans Service Organization as Claimant's Representative lists "SDVS."  However, in June 2014, the Georgia Department of Veterans Services provided a VA Form 646 Statement of Accredited Representative in Appealed Case.  The Board will accept that the handwriting on the VA Form 21-22 must instead indicate the GDVS. 

The Veteran initially sought a Board hearing in connection with his claims on appeal.  In August 2017, he provided a written statement withdrawing his request for a hearing.

The Veteran is in receipt of total disability based on individual unemployability (TDIU), effective June 11, 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The record contains a February 2018 letter from the Social Security Administration (SSA) informing the Veteran that he was scheduled for a March 2018 hearing before an Administration Law Judge based on his disability claim.  The record does not contain any additional SSA records.  As the Veteran's SSA records may reasonably contain information relating to the Veteran's disabilities on appeal, remand is required to obtain his SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In July 2017, the Veteran was afforded a VA fibromyalgia examination.  The examiner noted that the Veteran had been diagnosed with fibromyalgia, and he complained of current "bad aches, headaches, and muscle aches."  He reported he took daily Ibuprofen and had acupuncture in 2016.  The examiner then noted that the Veteran did not have any findings, signs, or symptoms attributable to fibromyalgia.  The list of possible signs and symptoms included irritable bowel symptoms, headache, depression, anxiety, and widespread musculoskeletal pain.  The Veteran had three tender points, one each at his low cervical region, and one at the right knee.  The examiner then remarked that "his physical exam show[ed] no multiple trigger points.  The Veteran was last seen by VA outpatient clinic in 1997 with assessment that his symptoms [were] more consistent with fibromyalgia."  The Board notes that the Veteran additionally had a 2014 fibromyalgia examination, which included findings of tender points and signs and symptoms of fibromyalgia. 

The examination report included the above internal inconsistencies, and tended to indicate that the examiner did not believe the Veteran had a diagnosis of fibromyalgia, although that was not directly stated.  However, the examiner was asked to opine as to whether the Veteran's complaint of whole body pain (listed as more than 10 separate service connection claims for joint disorders) was a result of his fibromyalgia.  The examiner responded "current severity of the service connected condition warrants by proximity, association of the claims secondary condition.  The disorder began subsequent to the service-connected condition and is the direct result of the antecedent condition.  The medical literature supports this.  A nexus is established."  Generally, the Board would interpret this as an opinion that the Veteran's complaints of whole body pain are due to his fibromyalgia, but the 2017 examination additionally noted that he had no signs and symptoms of fibromyalgia.  On remand, an adequate examination must be provided.

The Veteran was afforded a VA skin examination in June 2014.  He was diagnosed with a nonspecific rash (dermatitis/eczema), nonspecific bullous dermatitis, and PFB.  He reported purulent drainage periodically, and he avoided shaving/grew a beard due to his PFB.  He also used "black opal" lotion with partial relief of symptoms for his PFB.  The Veteran also used topical corticosteroids and cortisone cream (antihistamines) for his "rashes."  Regarding debilitating episodes, the examiner noted that the Veteran had pruritus, worsening rashes, more than 4.  Regarding these notations of treatment for "rashes" the Board presumes the examiner is not referring to the Veteran's PFB, but this is not specifically stated.   Lastly, regarding the percentage of the total body and total exposed areas of the various skin conditions, the examiner marked totals for dermatitis, eczema, and bullous disorders.  As the initially listing included "nonspecific rash" under the listing of "dermatitis or eczema," it is unclear which exposure listing is relevant to the Veteran's PFB disability.  Lastly, the examiner noted that a photograph of the Veteran accompanied the examination; however, the photograph is not contained in the electronic record.  On remand, an attempt should be made to obtain and associate the prior photograph, and the Veteran should be afforded an updated and adequate examination.

The Statement of the Case (SOC) associated with these claims was provided in April 2014.  As the Veteran had requested a Board hearing, Supplemental SOC (SSOC) were not provided.  However, a substantial amount of evidence, including VA examinations, have been added to the claims file since the April 2014 SOC.  Following the other remand directives, the AOJ (Agency of Original Jurisdiction) must ensure that they review the record from the April 2014 SOC onward in any subsequent SSOC issued.




Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA complete copies of any claim for disability benefits from the Veteran, together with the medical records that served as the basis for any determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

2.  Attempt to find the photograph taken in conjunction with the June 2014 VA skin examination and associate it with the Veteran's claims file.

3.  Schedule the Veteran for a VA fibromyalgia examination.  The examiner should review the record, and interview and examine the Veteran to determine the current severity of his fibromyalgia.  

If the examiner finds that the Veteran does not have signs or symptoms of fibromyalgia, then the examiner must comment on the Veteran's subjective complaints (during the July 2017 examination, these included joint pain, muscle aches, and headaches).

4.  Schedule the Veteran for a VA skin examination.  The examiner should review the record, and interview and examine the Veteran to determine the current severity of his PFB.  

If the Veteran has more than one skin disorder at the time of the examination, then the examiner must be specific when referring to each skin disorder (e.g., PFB covers more than 20 percent of the Veteran's exposed skin). 

5.  The AOJ should then review the record and re-adjudicate the claims.  The review must take into account all evidence added to the claims file since the 2014 SOC.  If the issues remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




